
	
		I
		112th CONGRESS
		1st Session
		H. R. 3202
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Cummings (for
			 himself, Mr. Landry,
			 Mr. Thompson of Mississippi,
			 Mr. King of New York,
			 Mrs. Miller of Michigan,
			 Mr. LoBiondo,
			 Ms. Brown of Florida,
			 Ms. Hirono,
			 Mr. Rahall, and
			 Mr. Larsen of Washington) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 46, United States Code, to require the
		  Maritime Administrator, in making determinations regarding the non-availability
		  of qualified United States flag capacity to meet national defense requirements,
		  to identify any actions that could be taken to enable such capacity to meet
		  some or all of those requirements, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Mariners Job Protection
			 Act.
		2.Identification of
			 actions to enable qualified United States flag capacity to meet national
			 defense requirements
			(a)Identification
			 of actionsSection 501(b) of
			 title 46, United States Code, is amended—
				(1)by inserting
			 (1) before When the head; and
				(2)by adding at the
			 end the following:
					
						(2)The Administrator of the Maritime
				Administration shall—
							(A)in each determination referred to in
				paragraph (1), identify any actions that could be taken to enable qualified
				United States flag capacity to meet national defense requirements;
							(B)provide each such determination to the
				Secretary of Transportation and the head of the agency referred to in paragraph
				(1) for which the determination is made; and
							(C)publish each such determination on the
				Internet site of the Department of Transportation within 48 hours after it is
				provided to the Secretary of Transportation.
							(3)(A)The Secretary of
				Transportation, in consultation with the Secretary of Homeland Security, shall
				notify the Committees on Appropriations, Transportation and Infrastructure, and
				Homeland Security of the House of Representatives and the Committees on
				Appropriations and Commerce, Science, and Transportation of the Senate—
								(i)of any request for a waiver of the
				navigation or vessel-inspection laws under this section not later than 48 hours
				after receiving the request; and
								(ii)of the issuance of any waiver of
				compliance of such a law not later than 48 hours after such issuance.
								(B)The Secretary shall include in each
				notification under subparagraph (A)(ii) an explanation of—
								(i)the reasons the waiver is necessary;
				and
								(ii)the reasons actions referred to in
				subparagraph (A) are not
				feasible.
								.
				
